Citation Nr: 0734617	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-39 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable rating for a fungus of the 
crotch and feet.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1978.  He had subsequent service in the Massachusetts Army 
National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.


FINDING OF FACT

The veteran's service-connected fungus of the crotch and feet 
is manifested by flare-ups of itching, burning, and redness 
on both feet and genital area, an area totaling at least 5 
percent, but less than 20 percent, of his total body.  The 
veteran's condition requires treatment with topical 
medications, but not systemic therapy such as corticosteroids 
or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a fungus of the 
crotch and feet have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7820 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a March 2004 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, and of what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirement 
regarding the assignment of an effective date, as delineated 
by the Court in Dingess/Hartman.  Nonetheless, the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies have resulted in prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that 
due process concerns with respect to VCAA notice must be pled 
with specificity).  In this case, the effective date is not 
at issue.  Thus, any failure in notification is harmless 
error, as it does not affect the essential fairness of this 
adjudication.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded VA medical examinations in 
connection with his claim.  38 C.F.R. § 3.159(c)(4) (2007).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that in September 
1975, he was treated for tinea pedis and bilateral inguinal 
lymphadenopathy.  In March 1977, he complained of bilateral 
athlete's foot, as well as pain in the right side of the 
groin.  In June 1977, he was treated for tinea pedis, as well 
as a boil in the right groin area.  

In May 1980, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a fungal infection of the 
feet and groin.  In connection with his claim, the veteran 
underwent VA medical examination in October 1980, which 
showed small, pink, scaly spots in the left crural fold and 
scaling on the plantar surfaces.  The diagnoses included 
tinea pedis and tinea cruris.  

In a December 1980 rating decision, the RO granted service 
connection for a fungus of the crotch and feet and assigned 
an initial zero percent rating, effective May 14, 1980.  

In February 2004, the veteran submitted a claim for an 
increased rating for his service-connected skin disability.  

In connection with his claim, the veteran underwent a VA skin 
examination in April 2004.  He reported that during his 
service in Korea, he noted redness and burning in his feet 
and was diagnosed as having athlete's foot.  He was treated 
with Tinactin, without relief.  The veteran indicated that 
approximately two months thereafter, he noticed the same 
symptoms in his groin.  He indicated that he treated himself 
with Tinactin, again without relief.  The veteran indicated 
that his condition had persisted to the present day.  He 
stated that he treated himself with Tinactin spray and Gold 
Bond powder.  Additionally, the veteran indicated that he 
tried to keep his feet dry by changing his socks often and by 
using a blow dryer.  On examination, there was scaling of the 
soles of both feet with thickening of the fourth toenail.  
The groin appeared normal.  The diagnoses were tinea pedis 
with onychomycosis and history of tinea cruris.  

At a fee basis medical examination in October 2004, the 
examiner noted that the veteran reported dermatophytosis 
which was manifested by constant itching, shedding, crusting, 
cracking, and open sores.  He indicated that the veteran's 
skin condition did not involve any exposed areas.  Over the 
past twelve months, the veteran had used topical medications 
only and had lost no time from work, nor did his condition 
result in any functional impairment.  On examination, there 
were signs of skin disease located on the soles of the feet 
with crusting and abnormal texture of less than six square 
inches.  There was no ulceration, exfoliation, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation or limitation of motion.  It was not on an 
exposed area.  Coverage relative to the whole body was three 
percent.  The skin lesions were not associated with systemic 
disease, nor was a nervous condition manifest.  Examination 
of the genital area showed no rash.  The diagnosis was tinea 
pedis, with subjective pain and itching with objective 
crusting of the soles of the feet.  The examiner indicated 
that the veteran's dermatophytosis had resolved.  

In pertinent part, VA clinical records dated from June 2005 
to June 2006 show that the veteran's active medications 
include several topical medication for the skin, including 
Absorbase, Aluminum Acetate, Aluminum Chloride, Miconazole 
Nitrate, sunscreen, and Terbinafine cream.  In June 2005, the 
veteran was seen on follow-up examination after he underwent 
excision of an epithelial inclusion cyst from the left second 
toe.  He related that he still had some discomfort, but was 
functioning well overall.  He reported that he was still 
having hyperhidrosis with some skin breakdowns in between the 
toes.  Examination showed some scaling between the 
interspaces, with no weeping.  There were no varicosities, 
edema, open lesions, or callosities.  Examination showed that 
the color, texture, and turgor of the veteran's skin was 
within normal limits.  There was no hyperkeratitic tissue.  
In August 2005, the veteran complained of chronic tinea 
pedis.  Examination showed maceration between the toes.  No 
abnormalities of the groin were noted.  

Additional VA clinical records show that in June 2006, the 
veteran expressed frustration at not being able to get rid of 
his chronic fungal infection of his body and feet.  
Examination showed that the color, texture, and turgor of the 
veteran's skin was within normal limits.  There were no open 
lesions, no hyperkeratitic tissue, no callosities.  There 
were no fissures and the nails were well groomed.  There was 
a small maceration at the 4th interspace, but the interspaces 
were otherwise clear and intact.  The impressions included 
tinea pedis and the veteran was prescribed topical 
medication.  Also diagnosed was left lower extremity sciatic 
type pain and numbness.  The veteran was referred for 
neurological evaluation for this condition.  

At his September 2007 hearing, the veteran testified that as 
a result of his service-connected skin condition, his feet 
were itchy and burning.  He indicated that his feet became 
cracked.  He indicated that his condition affected him on a 
daily basis.  He indicated that he had less frequent 
exacerbations of his groin area.  The veteran indicated that 
he recently had surgery on his foot and had numbness on his 
feet.  The veteran indicated that he showered three to four 
times daily to relieve his symptoms.  He also indicated that 
he used topical medications but that they were ineffective.  
The veteran also indicated that he had a hard time standing 
for long periods of time due to pain and burning in his feet.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2007).

Compensation for service-connected injury is limited to those 
claims which show present disability, and where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).


Analysis

Under VA's Rating Schedule, infections of the skin, such as 
bacterial, fungal, and viral, are to be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); or, as scars (Diagnostic Codes 7801-7805); or, as 
dermatitis (Diagnostic Code 7806), depending on the 
predominant disability picture.  38 C.F.R. § 4.118, 
Diagnostic Code 7820 (2007).

As described above, the medical evidence in this case 
indicates that the veteran's fungus of the crotch and feet 
involves complaints of itching and burning in his feet and 
groin area.  Based on these findings, the Board finds that 
the predominant disability picture is most analogous to 
dermatitis, which is rated under Diagnostic Code 7806.  It is 
clear, given the location of the veteran's skin disability, 
that rating his condition under Diagnostic Code 7800, for 
disfigurement of the head, face, is not appropriate.  
Additionally, his condition has not been shown to have 
resulted in scarring.  Thus, Diagnostic Codes 7801 to 7805 
are similarly inappropriate.  

Under Diagnostic Code 7806, a zero percent rating is assigned 
when less than five percent of the entire body or less than 
five percent of exposed areas are affected, and; no more than 
topical therapy has been required in the last 12-month 
period.  

A 10 percent rating is assigned when there is evidence of 
exposure of at least 5 percent, but less than 20 percent, of 
the entire body; or at least 5 percent, but less than 20 
percent, of exposed areas; or the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.

The next higher rating of 30 percent requires evidence of 
exposure of 20 percent to 40 percent of the entire body; or 
20 percent to 40 percent of exposed areas; or the need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

A 60 percent rating is assigned where there is evidence of 
exposure of more than 40 percent of the entire body; or more 
than 40 percent of exposed areas; or the need for constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

As noted above, the veteran's service-connected skin 
condition affects his feet and genital area and is manifested 
by itching, burning, and redness.  He has testified that his 
feet are constantly affected and that his genital area is 
periodically affected.  When the veteran was examined for 
compensation purposes in connection with his claim, the 
examiner indicated that the area affected by the veteran's 
skin condition was not exposed and that, relative to the 
veteran's whole body, the area was three percent.  At the 
time of the examination, however, the veteran was not 
experiencing a flare-up of his skin condition in his groin 
and the area was not included in the measurement.  
Considering both the feet and groin area, the Board finds 
that the area affected by the veteran's service-connected 
skin condition affects at least 5 percent, but less than 20 
percent, of his entire body.  For these reasons, and 
affording the veteran the benefit of the doubt, the Board 
finds that the criteria for a 10 percent rating under 
Diagnostic Code 7806 have been met.  

The evidence, however, does not show that the criteria for a 
rating in excess of 10 percent have been met.  The medical 
and lay evidence described above does not show, nor has the 
veteran contended, that his service-connected fungus of the 
feet and crotch affects 20 percent or more of his body.  In 
addition, while the veteran's skin condition has required the 
use of topical medications, it has not been shown to require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more in the past year.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 7806.  

In reaching this decision, the Board has considered the 
veteran's statements regarding the numbness and burning pain 
in his feet, which affects his ability to stand.  However, 
such symptoms have not been attributed to his service-
connected fungus of the feet.  Rather, they appear to be part 
of a neurological condition.  The Board may not consider 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation; 
thus, such symptoms have not been considered in assigning the 
rating for the veteran's service-connected fungus of the feet 
and crotch.  38 C.F.R. § 4.14 (2007).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no evidence that the veteran's 
service-connected skin condition, in and of itself, results 
in marked interference with earning capacity or employment, 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service-
connected skin condition.  In addition, the record does not 
show that the veteran has lost time form work due to his 
service-connected skin condition.  While the veteran's fungus 
of the feet and crotch is productive of some disability, such 
impairment has been appropriately compensated by the 10 
percent rating assigned above and 38 C.F.R. § 3.321 is 
inapplicable.

For the reasons discussed above, the Board finds that a 10 
percent rating, but no higher, is warranted for the veteran's 
service-connected fungus of the feet and crotch.  As the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent, to that extent, the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. §  5107(b). 




ORDER

A 10 percent rating for a fungus of the crotch and feet is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


